Citation Nr: 0521243	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  03-08 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.  The veteran, who had active service from June 1968 
to June 1971, appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  The Board 
remanded the case for further development in November 2004, 
and that development was completed by the Appeals Management 
Center.  The case has since been returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown by competent medical 
evidence to currently have hypertension that is causally or 
etiologically related to his military service or to a 
service-connected disability.

CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, may not be presumed to have been so incurred, and is 
not proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the March 
2002 rating decision as well as the March 2003 Statement of 
the Case and the April 2005 Supplemental Statement of the 
Case issued in connection with this claim have notified the 
veteran of the evidence considered, the pertinent laws and 
regulations, and the reasons his claim was denied.  In 
addition, letters were sent to the veteran in August 2001, 
December 2003, and January 2005 that specifically informed 
him of the substance of the VCAA, including the division of 
responsibilities between the VA and the veteran in obtaining 
the evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) those letters have essentially satisfied 
the notice requirements by: (1) Informing the appellant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informing the appellant about 
the information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

The Board acknowledges that the veteran was not adequately 
notified of the VCAA in connection with his claim for service 
connection until after the initial unfavorable decision in 
this case.  However, in another case regarding the timing of 
the VCAA notice, the United States Court of Appeals for 
Veterans Claims (Court) has held that in such situations, the 
appellant has a right to a VCAA content-complying notice and 
proper subsequent VA process.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  That notice was provided to the 
appellant in December 2003 and January 2005, and the RO 
subsequently reviewed the appellant's claim and continued the 
denial of the benefit sought on appeal.  

All the VCAA requires is that the duty to notify be satisfied 
and that a claimant is given an opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his private medical 
records.  The veteran was also afforded VA examinations in 
January 2002 and February 2005 in connection with his claim 
for service connection for hypertension.  

In addition, the Board observes that attempts were made to 
obtain additional treatment records.  In this regard, the 
Board remanded the case for further development in November 
2004, which included obtaining treatment records from D. 
Hindy, M.D. dated from 1995 to the present.  The Appeals 
Management Center sent a letter to the veteran in January 
2005 requesting that he obtain such records.  The letter also 
informed him that he should complete and return an 
authorization and consent to release information, if he would 
like VA to obtain those records for him.  The January 2005 
letter further notified him that it was ultimately his 
responsibility to obtain records that are not in the 
possession of a Federal department or agency.   Nevertheless, 
although informed that he could receive such assistance, the 
veteran did not request or authorize VA to attempt to 
retrieve any additional records from Dr. Hindy.  The veteran 
and his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  Simply put, the Board finds that 
disposition of the appellant's claim is appropriate.


Background and Evidence

Service records show that the veteran had active service from 
June 1968 to June 1971.

Service medical records are negative for any complaints, 
treatment, or diagnosis of hypertension.  The veteran was 
provided an enlistment examination in May 1968 as well as a 
separation examination in April 1971.  Both examinations 
found his heart and vascular system to be normal, and he 
denied having a medical history of high blood pressure.  The 
veteran's enlistment examination listed his blood pressure as 
138/80, and his separation examination recorded his blood 
pressure as 110/70.  The veteran later signed a statement in 
June 1971 acknowledging that he underwent a separation 
medical examination more than three working days prior to his 
departure from place of separation, and he indicated that 
there had been no change in his medical condition since his 
last examination.  

David T. Hindy, M.D. submitted a letter in March 2001 in 
which he indicated that he had been treating the veteran 
since March 1995 and that his medical history included non-
insulin dependent diabetes mellitus type 2 and essential 
hypertension.  

The veteran was afforded a VA examination in January 2002 
during which it was noted that he was diagnosed with diabetes 
mellitus 11 years earlier and with hypertension two years 
earlier.  A physical examination found his blood pressure in 
his left arm to be 160/88 mmHg while sitting and 162/92 mmHg 
while standing.  The veteran was diagnosed with diabetes 
mellitus type II that was under poor control and with 
uncontrolled hypertension with mild left ventricular 
hypertrophy and normal established ejection fraction of 65 
percent.  The examiner stated that there was no evidence of 
peripheral neuropathy and also commented that his 
hypertension was not secondary to his diabetes mellitus. 

In a letter dated in December 2002, D. Hindy, M.D. indicated 
that he had been treating the veteran since March 1995 and 
that the veteran's medical history included non-insulin 
dependent diabetes mellitus type II, which was diagnosed 
prior to the veteran becoming a patient in 1995, as well as 
hypertension, which was diagnosed in January 2000.  Dr. Hindy 
noted that the veteran's condition had been fairly well 
controlled, but that some complications were developing.  In 
particular, he stated that the veteran was beginning to 
develop diabetic neuropathy, particularly of his feet, and 
that his lipids were also increasing.  He commented that the 
veteran's hypertension had become more difficult to treat as 
his diabetes progressed, as the two disorders were 
interrelated.  

In his April 2003 VA Form 9, the veteran claimed that the 
evidence had not been weighted appropriately, as the VA 
examiner was only familiar with the case for one day and his 
private physician who submitted a statement on his behalf had 
been treating him for seven years.  He also contended that 
that VA examiner failed to address his neuropathy and did not 
consider all the facts and history of his diabetes and 
hypertension.

In April 2003, the veteran's representative submitted a 
publication from the National Institutes of Health to support 
the contention that the veteran's hypertension was secondary 
to his diabetes mellitus.  The representative specifically 
pointed out the report's statement that "an association 
between overt diabetes mellitus and cardiovascular disease 
had been observed in multiple studies."  He also noted the 
report's statement that "it has been suggested that the 
increase risk of cardiovascular disease associated with 
diabetes may develop in the prediabetic period when glucose 
levels are normal or minimally elevated."

The veteran's representative submitted an informal hearing 
presentation in October 2004 in which he contended that 
greater weight should have been given to the private 
physician's statements because he had been treating the 
veteran for many years as opposed to the January 2002 VA 
examiner who based his opinion on a one-time examination.

The veteran was afforded a VA examination in February 2005 
during which he reported having diabetes since 1993 and 
hypertension since 2000.  Following a physical examination 
and diagnostic tests, he was assessed as having hypertension.   
The examiner reviewed the veteran's claims file, including 
the December 2002 letter from Dr. Hindy and the publication 
from the National Institutes of Health, and opined that the 
veteran's hypertension was a casual occurrence with diabetes 
mellitus, as it was not caused or aggravated by his diabetes 
mellitus.  The examiner also noted that there was no evidence 
of chronic renal disease or nephropathy. 

In a June 2005 VA Form 646, the veteran's representative 
contended that the evidence of record included conflicting 
medical opinions and that the benefit of the doubt should be 
resolved in the veteran's favor.


Law and Analysis

The veteran contends that he is entitled to service 
connection for hypertension.  More specifically, he claims 
that his current hypertension is related to his service-
connected diabetes mellitus.  

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active duty.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304 (2004).  Service connection 
may also be granted for certain chronic diseases, such as 
cardiovascular-renal disease, when such diseases are 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  In order to establish service 
connection, a claimant must generally submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

In addition, service connection may also be established for a 
disability which is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered part 
of the original condition. Id.  The United States Court of 
Appeals for Veterans Claims has further held that when 
aggravation of a veteran's nonservice-connected disability is 
proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected for that 
degree of aggravation. Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  Establishing service connection on a secondary basis 
requires evidence sufficient to show: (1) that a current 
disability exists, and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability. Id. 

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran has not presented a basis upon which to 
establish service connection for hypertension.  The veteran's 
service medical records are negative for any complaints, 
treatment, or diagnosis of hypertension, and he was not 
treated for or diagnosed with hypertension until many decades 
after service.  In fact, the veteran told both the January 
2002 and February 2005 VA examiners that he was not diagnosed 
with hypertension until 2000, which Dr. Hindy also noted in 
his December 2002 letter.  Therefore, the Board finds that 
the veteran's hypertension did not manifest during service or 
within one year thereafter.  

In addition to the lack of evidence establishing that the 
veteran's hypertension manifested in service or within one 
year thereafter, no physician has linked his current 
hypertension to service or to any symptomatology that 
occurred during active service.  The record shows that there 
were no complaints, treatment, or diagnosis of hypertension 
for many decades following his separation from service.  Nor 
is there is any competent evidence of record, medical or 
otherwise, which links his current hypertension to service.   
In fact, the veteran has not claimed that his hypertension is 
directly related to his period of service, but rather he 
argues that his hypertension is related to his diabetes 
mellitus.  Thus, the evidence of record does not establish 
that the veteran had symptomatology in service, that the 
disorder manifested within a year following the veteran's 
separation from service, or that there is a nexus between the 
current disorder and his military service.  Therefore, 
service connection for hypertension may not be granted on a 
direct or presumptive basis.

As to the veteran's claim that his hypertension is related to 
his service-connected diabetes mellitus, the Board finds that 
the more probative evidence of record does not support this 
contention.  Although the veteran has a current diagnosis of 
hypertension and diabetes mellitus, the more credible medical 
evidence has not established a relationship between these two 
disorders.  In this regard, the Board notes that the January 
2002 VA examiner opined that the veteran's hypertension was 
not secondary to his diabetes mellitus, and the February 2005 
VA examiner commented that his hypertension was not caused or 
aggravated by his diabetes. 

The Board does acknowledge the December 2002 letter submitted 
by Dr. Hindy in which he stated that the veteran's 
hypertension had become more difficult to treat as his 
diabetes progressed, as the two disorders were interrelated.  
This opinion, however, lacks the specificity needed to 
establish secondary service connection.  In this regard, 
while Dr. Hindy does express the opinion that the veteran's 
progressing diabetes has made the veteran's hypertension more 
difficult to treat, he does not state that the hypertension 
has been chronically or permanently aggravated by the 
veteran's service-connected diabetes.  Moreover, his 
description of the two diseases being "interrelated" again 
is not specific enough to conclude that the veteran's 
hypertension has been aggravated by his diabetes.  In fact, 
it is not clear from this statement whether such difficulties 
in treating the veteran's hypertension simply amount to 
hypertension related symptomatology that has worsened rather 
than the underlying disease process that has worsened as a 
result of the veteran's service-connected diabetes.  See also 
Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991) 
(aggravation contemplates a chronic, i.e., permanent 
worsening of the underlying condition, rather than temporary 
or intermittent flare-ups of the associated symptoms).  The 
Board notes further, that in an attempt to accord some 
specificity to Dr. Hindy's statement and to place that 
statement in the context of the treating medical records, the 
Board remanded this case, in part, to obtain Dr. Hindy's 
actual treatment records, and as noted above, the veteran did 
not respond to the RO's January 2005 request for assistance 
in obtaining such medical records.  In light of the 
foregoing, the Board is unable to accord any significant 
weight to Dr. Hindy's statement.

The law is clear that it is the Board's duty to assess the 
credibility and probative value of evidence, and provided 
that it offers an adequate statement of reasons and bases, 
the Board may favor one medical opinion over another. Owens 
v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. 
App. 488 (1995) (the Board may adopt a particular independent 
medical expert's opinion for its reasons and bases where the 
expert has fairly considered the material evidence of 
record).  The Board, of course, is not free to project 
medical evidence on the basis of its own unsubstantiated 
medical conclusions. Flash v. Brown, 8 Vet. App. 332 (1995).  

After weighing the medical evidence, the Board finds the 
January 2002 and February 2005 VA examiners' opinions to be 
probative in this case.  The January 2002 and February 2005 
VA examiners offered their opinions based on a review of all 
of the evidence of record at the time of their respective 
examinations, including the veteran's service medical 
records, Dr. Hindy's December 2002 statement, and the medical 
literature from the National Institutes of Health.

The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion." 
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995). See 
also Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).  In this case, and based on the foregoing, the 
Board attaches greater probative weight to the opinion from 
the January 2002 and February 2005 VA medical examiners who 
had the benefit and review of all pertinent medical records 
and who provided a rationale supported by the record.  The 
Board does acknowledge the veteran's contention that a 
statement by his treating physician should be given more 
weight than an opinion offered by a VA examiner who based his 
comments on a one-time examination.  However, the Board also 
notes that the Court has expressly declined adopting a rule 
that gives the opinions of treating physicians greater weight 
in evaluating claims made by veterans.  See Winsett v. West, 
11 Vet. App. 420 (1998); Guerrieri v. Brown, 4 Vet. App. 467, 
473 (1993); Chisem v. Brown, 4 Vet. App. 169, 176 (1993).  
Thus, the Board finds that service connection for 
hypertension is not warranted.

The Board also acknowledges the medical literature submitted 
by the veteran's representative in April 2003 to support the 
contention that the veteran's current hypertension is related 
to his service-connected diabetes mellitus.  However, this 
evidence is general in nature and no examiner has 
specifically related the information contained therein to the 
veteran.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) 
("This is not to say that medical article and treatise 
evidence are irrelevant or unimportant; they can provide 
important support when combined with an opinion of a medical 
professional.").  Thus, the Board finds that it is of little 
probative value in this case.  In fact, the February 2005 VA 
examiner did have the opportunity to review the medical 
literature, but nevertheless commented that the veteran's 
hypertension was not caused or aggravated by his diabetes 
mellitus.  Therefore, the Board concludes that the 
preponderance of evidence is against the veteran's claim for 
service connection for hypertension.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a hypertension is not warranted.  Although the 
Board does not doubt the veteran's sincere belief that he 
currently has hypertension that is related to service, the 
veteran is not a medical professional competent to render an 
opinion on matters of medical etiology or diagnosis and 
absent a professional medical opinion linking a current 
disorder to service or a service-connected disability, 
service connection cannot be granted.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).




ORDER

Service connection for hypertension is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


